                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

   Tevin Gagliano

                        -Plaintiffs



                                        Case No:
          vs.
                                        Violations of the 4th and 14th Amendments of the U.S.
                                        Constitution by 42 U.S.C. § 1983,

   City of Greenfield Police Officers
   Raed Mseitif and
   Nicholas Mayer

                        -Defendant(s)

                                            Complaint

   NOW COME Tevin Gagliano by his attorneys Strouse Law Offices and Napierala Law
   Offices and bring the following claims on their behalf under the 4 th and 14th
   Amendments, as set out below, and these by 42. U.S.C 1983 as follows: 1) Use of
   Excessive Use of Force.



                                              PARTIES

1. That Plaintiff Tevin Gagliano (“Plaintiff”) is an adult male who is domiciled within the
   borders of the City and County of Milwaukee Wisconsin.

2. That Officer Raed Mseitif is a police officer of the City of Greenfield Police Department.

3. That Officer Nicholas Mayer is a police officer of the City of Greenfield Police
   Department.




                                           1
             Case 2:21-cv-00216-BHL Filed 02/18/21 Page 1 of 4 Document 1
                                                FACTS

4. That on or about 2/24/2018 Plaintiff had a suspended license and was driving in his
   girlfriend’s car which had expired plates.

5. That Plaintiff was driving a car with his minor infant child inside in Greenfield
   Wisconsin when he was pulled over by Greenfield Police Officer Raed Mseitif.

6. That Greenfield Officer Raed Mseitif issued the plaintiff multiple traffic tickets and told
   Plaintiff not to drive anywhere.

7. Plaintiff was close to home and with his infant child in the car decided to drive home
   despite Mseitif’s warning.

8. That soon after Officer Raed Mseitif pulled over the Plaintiff a second time.

9. That Plaintiff pulled the car into a gas station so as not to obstruct traffic and to stop
   where a security camera could record the event.

10. That when the Plaintiff parked the car, he rolled down the driver’s side window, put his
    hands in plain view outside of the car and asked Officer Mseitif, “what’s the fucking
    problem?”

11. That Officer Mseitif responded, “you are driving that’s the fucking problem.”

12. Soon after Greenfield Police Officer Nicholas Mayer arrived as back up.

13. That Officer Mseitif then proceeded to forcefully remove Plaintiff from the car.

14. Immediately thereafter Officers Mseitif and Mayer tackled the Plaintiff and struck him
    repeatedly with closed fists.

15. That at all times material hereto the Plaintiff was at best a non-violent resistor.

16. That at all times material hereto the Greenfield Police Officers were operating under
    color of state law

17. That the force used by Officers Mseitif and Mayer were excessive and caused the
    Plaintiff physical injuries, mental anguish and dignitary harm.



                                           2
             Case 2:21-cv-00216-BHL Filed 02/18/21 Page 2 of 4 Document 1
                                     COUNT 1
                   4 Amendment Violations, Excessive Force and
                         th

   Freedom from Unreasonable Seizures and 14th Amendment Violations of Substantive
                         Due Process by 42 U.S.C. 1983 vs.
                    Greenfield Police Officers Mseitif and Mayer



18. That Plaintiffs readopt and re allege Counts 1-17 as though fully set out herein.

19. That at all times material hereto Greenfield Police Officer Mseitif and Mayer were
    acting individually and in their official capacities as Greenfield Police Officers under the
    color of state law.

20. That the seizure of the Plaintiff by Offices Mseitif and Mayer were executed by means of
    excessive physical force and show of authority which was unreasonable under the
    circumstances and were deliberately indifferent towards the Plaintiff.

21. As a result of the actions of Officers Mseitif and Mayer the Plaintiff suffered physical,
    emotional, psychological and dignitary harm.



                                         Prayers for Relief

   Wherefore, The Plaintiff each individually and separately Pray for an Order of
   Judgment entered by this Court against Defendants Greenfield Police Officers Mseitif
   and Mayer for the harm set out above as follows:



       a. Under 42 U.S.C. 1983 - For actual, foreseeable, consequential, punitive, personal
          injury, pain and suffering, emotional and mental harm with permanency mental
          anguish, pain and suffering as a result of excessive force and/or deadly force.

       b. Specifically, for special damages under Rule 9(g), in the form of punitive
          damages.

       c. For reasonable attorney’s fees as set out under 42 U.S.C. 1988.



                              Dated this _18th__ of ___February__ 2021


                                           3
             Case 2:21-cv-00216-BHL Filed 02/18/21 Page 3 of 4 Document 1
                                  Attorneys for Plaintiff,

                              ______/s/ Paul Strouse___________
                            Paul Strouse- Attorney at Law
                                   SBN: 1017891




Prepared By:

The Law Offices of Paul Strouse
825 West Wisconsin Ave.
Milwaukee WI 53233
(414) 390-0820




                                       4
         Case 2:21-cv-00216-BHL Filed 02/18/21 Page 4 of 4 Document 1
